Campbell, J.,
delivered the opinion of the court.
The final account presented by Isaac Hudson was a suit instituted by him for a settlement and discharge from liability as executor on the basis of the claim made by him in said account. On his death it was still pending, by virtue of the agreement of the parties, and it was the duty of Hudson’s administrator to obtain the decree of approval and allowance of his final account as executor of Harriet L. Porter’s will. It would have been proper to require Hudson's administrator to settle the accounts of his intestate as executor. The order to produce a substitute for the account filed by Isaac Hudson, although founded on the erroneous view that the duty to do it devolved on Mattie Jarnagin, rather than Hudson’s administrator, was harmless, since inquiry was permitted into the state of the account. If the order had been that Hudson’s administrator should produce and file a copy of the account, the result could not have been different from that attained by the course pursued. He would have answered the rule by saying he knew nothing of the matter or he would have presented what he regarded as the real state of the account, whereby no indebtedness from his intestate would appear to exist, and Mattie Jarnagin would have been driven to her exceptions to the account thus presented, and the issue would thus have been made as to whether it was “just and true.”
We dissent from the view of the Chancellor that the final account of Hudson* executor, was prima facie correct, and *398that the balance shown by it to be due from him was to be the subject of investigation, to which the evidence was to be confined. The final account of Hudson was his statement of his claim as to his administration. It was not evidence in his favor. It carried no presumption of its correctness. It was his showing of the administration by him as executor. The Chancellor was wrong in limiting his investigation to the amount of Hudson’s indebtedness, as shown by the account he had presented when called on for a final settlement. The true subject of inquiry is, What is the state of the accounts of Hudson as executor of Harriet L. Porter’s will ? This can be answered only by evidence of all proper debits and credits in his administration of the estate. We have made an investigation of the state of the accounts of Hudson, executor, as shown by all the evidence, as should have been done in the court below; and our conclusion is to affirm the decree, both on the appeal and cross appeal, and it is so ordered.

Decree accordingly.